Opinion issued December 11, 2003  



 
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01192-CR
____________

IN RE SAMUEL R. WALKER, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Samuel R. Walker, filed a pro se petition for writ of mandamus
asking that we direct respondent to rule on various pro se motions that he filed in
cause number 943669.  Respondent is the Honorable Mark Kent Ellis, the elected
judge of the 351st District Court of Harris County.
               A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  
               Relator is represented by appointed counsel in the trial court and is not
entitled to hybrid representation.  Gray v. Shipley, 877 S.W.2d 806 (Tex.
App.—Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623,
625 (Tex. Crim. App. 1981).  Therefore, the trial court had no duty to rule on the pro
se motions, and was within the proper exercise of its discretion in declining to do so.
               As we read relator’s petition, his primary concern is his right to a speedy
trial.  The question of whether a defendant’s right to a speedy trial was violated is
directly appealable after conviction, however.  See Zamorano v. State, 84 S.W.3d 643
(Tex. Crim. App. 2002) (conviction reversed on speedy trial grounds).  In Smith v.
Gohmert, 962 S.W.2d 590, 592-93 (Tex. Crim. App. 1998), the Texas Court of
Criminal Appeals denied mandamus relief, holding that the relator had an adequate
remedy at law on his speedy trial claims.
               The petition for writ of mandamus is therefore denied.          
PER CURIAM
Panel consists of Justices Hedges, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).